Exhibit 10.1


Home Properties, L.P.
Amendment No. Ninety-One to
Second Amended and Restated
Agreement of Limited Partnership






The Second Amended and Restated Agreement of Limited Partnership of Home
Properties, L.P. (the “Partnership Agreement”) is hereby amended effective
August 13, 2007 to substitute the “Schedule A” attached hereto for the “Schedule
A” currently attached to the Partnership Agreement.  “Schedule A” is hereby
amended to reflect various changes.


GENERAL PARTNER
Home Properties, Inc.




/s/ Ann M. McCormick                    
Ann M. McCormick
Secretary




LIMITED PARTNERS LISTED ON ATTACHED SCHEDULE A
By: Home Properties, Inc.
as attorney-in-fact




/s/ Ann M. McCormick                    
Ann M. McCormick
Secretary
 
 
Home Properties, L.P.
Amendment No. Ninety-Two to
Second Amended and Restated
Agreement of Limited Partnership






Effective November 1, 2007, "Schedule A" to the Second Amended and Restated
Agreement of Limited Partnership of Home Properties, L.P. (the “Partnership
Agreement”) is hereby amended to reflect the issuance of limited partnership
interests to the former partners of Behn Limited Liability Limited Partnership,
as listed on Exhibit A.


GENERAL PARTNER
Home Properties, Inc.




/s/ Ann M. McCormick                    
Ann M. McCormick
Secretary




LIMITED PARTNERS LISTED ON ATTACHED SCHEDULE A
By: Home Properties, Inc.
as attorney-in-fact




/s/ Ann M. McCormick                    
Ann M. McCormick
Secretary